UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2013 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders. Alpha Defensive Growth Fund Class I ACDEX Alpha Opportunistic Growth Fund Class I ACOPX SEMI-ANNUAL REPORT March 31, 2013 To the shareholders of the Alpha Defensive Growth Fund: Thank you for your support of the Alpha Capital Funds. Alpha Capital has been managing daily-liquid alternative fund-of-fund investment strategies for over four years in separate account structures and over two years in mutual fund format. After launching the Fund with $5 million of seed capital on January 31, 2011, we are pleased to report that the mutual fund currently has net assets of $29.4 million as of March 31, 2013. The Fund’s investment objective is to achieve capital preservation. In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Performance The Fund posted a gain of 1.81% net of fees for the six month period from October 1, 2012 to March 31, 2013. This performance trailed the HFRI Fund of Funds Composite benchmark, which returned 4.72% over the period, but outperformed the Barclays Aggregate Bond Index return of 0.09%. Although we were disappointed with our performance relative to the HFRI Fund of Funds benchmark over the trailing six month period, we are pleased that we have outperformed the index since inception of the Fund. Additionally, we are happy to report that we outperformed the Barclays Aggregate Bond Index over the six month period. Many hedge funds had a very strong year, buoyed by rising equity markets. The defensive nature of the strategy was detrimental to relative performance during the period, as the Fund does not have significant exposure to equity markets. However, we are pleased with our positive absolute performance. Please see the table below for additional results compared to broad market indices: Average Annual Total Returns as of 3/31/13 Annualized Returns Inception (1/31/11) to 6 Months YTD 1 Year 3/31/2013 Alpha Defensive Growth Fund (ACDEX) 1.81% 0.99% 4.36% 3.52% Barclays Capital U.S. Aggregate Bond Index 0.09% -0.12% 3.77% 5.43% HFRI Fund of Funds Composite Index 4.72% 3.36% 4.77% 0.90% Gross Expense Ratio 3.76%, Net Expense Ratio 2.77%.The Adviser has contractually agreed to waive fees through January 27, 2014. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 3 Performance Attribution and Portfolio Changes There were several portfolio changes during the fourth quarter of 2012 and the first quarter of 2013, although the risk profile of the Fund remained fairly constant for the period. We replaced our emerging markets debt manager, Payden Emerging Markets Bond, with the TCW Emerging Markets Income Fund. As growth prospects slow across the world, TCW’s flexibility to invest in local currency denominated debt as well as corporate debt of emerging markets companies should be a tailwind to results, as we judge these areas of the market to have greater growth potential than hard currency sovereign bonds. Additionally, we removed the Arbitrage Fund in order to reduce our exposure to arbitrage strategies. We have maintained our allocation to the AQR Diversified Arbitrage Fund, which has the ability to invest in convertible arbitrage and special situations in addition to merger arbitrage. There were two new additions to the portfolio during the period: the Scout Unconstrained Bond Fund and the DWS RREEF Global Infrastructure Fund. The Scout Unconstrained Bond Fund has a broad mandate that should enable it to add value in the unattractive fixed income markets ahead. It has the ability to go negative duration in an effort to mitigate interest rate risk and uses both top-down and bottom-up factors to select attractive securities globally. We believe it is well positioned to perform in the coming year. The DWS RREEF Global Infrastructure Fund, meanwhile, provides equity exposure to the Fund, but with a lower volatility than the broad market due to the defensive properties of the portfolio companies. The underlying strategies that added most to performance for the period were more higher yielding strategies such as the Westwood Income Opportunity Fund, which invests in asset classes such as MLPs and REITs, and Osterweis Strategic Income, which focuses on short-term high yield bonds and convertibles. While more defensive positions such as the AQR Diversified Arbitrage Fund and BlackRock Emerging Markets Long/Short Equity were absolute contributors to returns, they did not appreciate as much as risky assets over the period. Gold was the primary detractor from returns, as our position in the SPDR Gold ETF was down just over 10% during the period. It is important to note that gold functions as an indirect hedge against many of the positions in our portfolio; we are not tactical investors in the metal. Despite the recent softness in the market, gold has performed well over time as a hedge against our positions and we maintain an allocation to the metal. Capital Markets Review During the fourth quarter of 2012, similar to the rest of the year, macroeconomic events had an impact on the markets, including the looming U.S. fiscal cliff at year end as well as leadership transitions in November in the U.S., China, and Japan. Although “risk on” and “risk off” periods were prevalent, markets were less volatile in 2012 than 2011. For the fourth quarter, international developed markets 4 outperformed U.S. markets, as measured by the MSCI EAFE Index and the S&P 500® Index. The S&P 500® Index dropped 0.38% during the quarter, although it still finished the year up 16% with only three down months (April, May, and October). Despite negative investor sentiment, Europe performed well during 2012 thanks to decisive action by the European Central Bank (ECB) and provided a tailwind for the MSCI EAFE Index, which was up 6.6% for the quarter and over 17% for the year. In fixed income markets, investors continued to view Treasuries as a perceived “safe haven”, despite the fact that intermediate Treasuries now offer a negative real return. The U.S. Federal Reserve reaffirmed its commitment to keep interest rates low, which encouraged yield-hungry investors to continue seeking income in riskier sectors such as high yield bonds, bank loans, and emerging markets debt. This led to a divergence in fixed income market returns, as the Barclays Capital U.S. Aggregate Bond Index was up 0.21% in the fourth quarter, while the JPM EMBI Global Diversified Index was up 2.8% and the Merrill Lynch High Yield Master II Index up even higher with a return of 3.2%. The first quarter of 2013 began with the U.S. government’s last minute deal to address the fiscal cliff. However, the deal only addressed the bare minimum of the country’s fiscal issues by raising taxes, and it remains to be seen how lawmakers will address larger issues like entitlement programs as time passes. Meanwhile, positive news in the housing market and momentum in the energy sector helped to drive U.S. equity markets higher, with the S&P 500® Index finishing the quarter up 10.6%. Europe was once again in the news as issues popped up in both Italy and Cyprus. Italy struggled to form a new government after elections in February, while Cyprus required a bailout that involved an unorthodox tax on deposits in the banking system. Additionally, the Bank of Japan fueled fears of a currency war with the announcement that they will start purchasing close to $75B per month in bonds (which represents an annualized 16% of Japan’s GDP) in order to aggressively combat deflation. Thanks to the new government’s stimulus announcement, the MSCI Japan Index was up 11.6% for the quarter. Emerging markets were a notable laggard in both the equity and bond markets. Much of this was explained by the performance of the BRICs (Brazil, Russia, India, and China), as investors anticipated tightening in these markets after strong returns in 2012. Outlook For the remainder of 2013, Alpha Capital believes that a defensive posture is appropriate. Although it is anyone’s guess when the effects of the massive monetary policy taking place around the world will begin to hurt the markets, we can all agree that it is coming. There is still no real resolution to the fiscal problems in the U.S., and Cyprus exposed more weakness in the Eurozone during the first quarter of the year. Despite these instabilities, bearish investors who have called for a correction have continued to be proven wrong as the S&P 500® Index continued to rise. 5 Meanwhile, the emerging markets, as measured by the MSCI Emerging Markets Index, have lagged developed markets and the U.S. by a wide margin, as measured by the MSCI EAFE and S&P 500® Indexes, respectively, since the third quarter of 2012. Despite their lackluster performance recently, we believe the best growth prospects are still to be found in emerging and frontier economies. The most recent International Monetary Fund (“IMF”) report in April 2013 estimates that their growth will top 5% over the next few years, compared with 1-2% estimates for developed economies. While the U.S. equity markets look tempting to many investors as a perceived “safe haven”, we have diversified our equity positions with frontier markets and international small cap exposure, two areas in which we expect potentially significant alpha generation opportunities. We continue to take a negative view of the fixed income markets. As sectors such as high yield bonds and bank loans have seen large inflows from yield-hungry investors that have driven prices higher, we believe that price appreciation in these sectors may be limited in the coming year. An unconstrained bond strategy with the ability to take negative duration exposure in the event of rising interest rates seems, in our opinion, like the best place to be in the fixed income markets at this time. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should protect investors from downturns while offering the potential for capital appreciation in many different market environments. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers should perform well at any given time in an effort to help others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial. The Fund offers diversifiers from core fixed income such as unconstrained bond strategies with negative duration, local currency denominated emerging markets debt, and long-short credit strategies as well as arbitrage and market neutral strategies. We have been pleased with our performance over the past year and remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will 6 bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities.Quasar Distributors LLC is also the distributor for the Osterweis Strategic Income Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. 7 The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500 Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Morgan Stanley Capital International Europe, Australia, Far East Index (MSCI EAFE) is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 22 individual country indices that collectively represent many of the major developed world markets. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. The JPMorgan EMBI Global Diversified (EMBI Global Diversified) tracks total returns for U.S. dollar-denominated debt instruments issued by emerging markets sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobonds, but limits the weights of those index countries with larger debt stocks by only including specified portions of these countries’ eligible current face amounts outstanding. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. The MSCI Japan Index is an MSCI country Index designed to track the Japanese market. To construct a country index, every listed security in the market is identified. Securities are free float adjusted, classified in accordance with the Global Industry Classification Standard (GICS®), and screened by size, liquidity and minimum free float. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 8 To the shareholders of the Alpha Opportunistic Growth Fund: Thank you for your support of the Alpha Capital Funds. Alpha Capital has been managing daily-liquid alternative fund-of-fund investment strategies for over four years in separate account structures and over two years in mutual fund format. After launching the Fund with $5 million of seed capital on January 31, 2011, we are pleased to report that the mutual fund currently has net assets of $36.4 million as of March 31, 2013. The objective of the Fund is to achieve long-term capital appreciation. In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices. Performance The Fund posted a gain of 4.24% net of fees for the six month period from October 1, 2012 to March 31, 2013. This performance lagged the HFRI Fund of Funds Composite benchmark, which returned 4.72% over the period, and the S&P 500® Index, which returned 10.19%. Despite trailing the HFRI Fund of Funds Composite Index over the six month trailing period, we remain well ahead of the benchmark for the trailing year and have been very pleased with the performance of the Fund. Additionally, we are pleased to have outperformed the HFRI Fund of Funds Composite Index since inception of the Fund. In rising equity markets such as this, we expect to trail the S&P 500® Index due to the hedged nature of our strategy but were pleased with the amount of upside return we captured over the period. Please see the table below for additional results compared to broad market indices: Average Annual Total Returns as of 3/31/13 Annualized Returns Inception (1/31/11) to 6 Months YTD 1 Year 3/31/2013 Alpha Opportunistic Growth Fund (ACOPX) 4.24% 3.03% 8.39% 2.21% S&P 500® Index 10.19% 10.61% 13.96% 12.09% HFRI Fund of Funds Composite Index 4.72% 3.36% 4.77% 0.90% Gross Expense Ratio 3.85%, Net Expense Ratio 2.71%.The Adviser has contractually agreed to waive fees through January 27, 2014. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 9 Performance Attribution and Portfolio Changes There were several underlying fund changes during the past six months. We eliminated our position in the PIMCO Real Return Asset Fund, which functioned as an indirect hedge for the portfolio. While the longer duration of the Treasury Inflation Protected Securities (TIPS) portfolio led to strong performance in 2012, we believe that the risks inherent in holding longer dated Treasury securities outweigh the benefits of the hedge position, especially as we also have gold and short equity as hedges for the Fund. We also removed the Stone Harbor Emerging Markets Debt Fund and added the Third Avenue Focused Credit Fund as a replacement. Although we continue to think highly of Stone Harbor, the Third Avenue Fund offered a unique opportunity to invest in distressed debt in a registered mutual fund. This type of strategy is typically restricted to hedge funds due to its investment in illiquid securities, but Third Avenue has been able to find compelling opportunities in the more liquid segments of the market. We also made several changes to our underlying equity managers. Yacktman was sold to Affiliated Managers Group in mid-2012, and we had concerns that their focus would shift from asset management to asset gathering as a result. We identified a compelling investment opportunity in the Hotchkis & Wiley Value Opportunities Fund and chose to replace the Yacktman Focused Fund with this fund. Additionally, we diversified our international equity exposure with the addition of the Grandeur Peak Global Opportunities Fund, a small cap fund with a focus on international holdings, and the Wasatch Frontier Emerging Small Countries Fund, which focuses on frontier markets such as Nigeria and Sri Lanka. Our underlying managers performed very well over the six month trailing period, although our overall defensive positioning impacted our performance relative to the HFRI Fund of Funds Index. Many of our top performers, unsurprisingly, were equity focused funds; in particular, the Weitz Partners III Opportunity Fund and the Robeco Long/Short Equity Fund added value, as did our new position in the Hotchkis & Wiley Value Opportunities Fund. Although emerging markets as a whole posted disappointing returns during the period, with the MSCI Emerging Markets Index returning only 3.87%, the Wasatch Emerging Market Small Cap Fund was another one of our top contributors with a return of 11.05%. As expected with the S&P 500® Index up 10.2%, our position in PIMCO StocksPLUS TR Short Strategy, which we employ as a hedge against market declines, detracted value. Additionally, our position in gold had a negative impact on the fund. It is important to note that gold functions as an indirect hedge against many of the positions in our portfolio; we are not tactical investors in the metal. Despite the recent softness in the market, gold has performed well over time as a hedge against our positions and we maintain an allocation to the metal. Capital Markets Review During the fourth quarter of 2012, similar to the rest of the year, macroeconomic events had an impact on the markets, including the looming U.S. fiscal cliff at year 10 end as well as leadership transitions in November in the U.S., China, and Japan. Although “risk on” and “risk off” periods were prevalent, markets were less volatile in 2012 than 2011. For the fourth quarter, international developed markets outperformed U.S. markets, as measured by the MSCI EAFE Index and the S&P 500® Index. The S&P 500® Index dropped 0.38% during the quarter, although it still finished the year up 16% with only three down months (April, May, and October). Despite negative investor sentiment, Europe performed well during 2012 thanks to decisive action by the European Central Bank (ECB) and provided a tailwind for the MSCI EAFE Index, which was up 6.6% for the quarter and over 17% for the year. In fixed income markets, investors continued to view Treasuries as a perceived “safe haven”, despite the fact that intermediate Treasuries now offer a negative real return. The U.S. Federal Reserve reaffirmed its commitment to keep interest rates low, which encouraged yield-hungry investors to continue seeking income in riskier sectors such as high yield bonds, bank loans, and emerging markets debt. This led to a divergence in fixed income market returns, as the Barclays Capital U.S. Aggregate Bond Index was up 0.21% in the fourth quarter, while the JPM EMBI Global Diversified Index was up 2.8% and the Merrill Lynch High Yield Master II Index up even higher with a return of 3.2%. The first quarter of 2013 began with the U.S. government’s last minute deal to address the fiscal cliff. However, the deal only addressed the bare minimum of the country’s fiscal issues by raising taxes, and it remains to be seen how lawmakers will address larger issues like entitlement programs as time passes. Meanwhile, positive news in the housing market and momentum in the energy sector helped to drive U.S. equity markets higher, with the S&P 500® Index finishing the quarter up 10.6%. Europe was once again in the news as issues popped up in both Italy and Cyprus. Italy struggled to form a new government after elections in February, while Cyprus required a bailout that involved an unorthodox tax on deposits in the banking system. Additionally, the Bank of Japan fueled fears of a currency war with the announcement that they will start purchasing close to $75B per month in bonds (which represents an annualized 16% of Japan’s GDP) in order to aggressively combat deflation. Thanks to the new government’s stimulus announcement, the MSCI Japan Index was up 11.6% for the quarter. Emerging markets were a notable laggard in both the equity and bond markets. Much of this was explained by the performance of the BRICs (Brazil, Russia, India, and China), as investors anticipated tightening in these markets after strong returns in 2012. Outlook For the remainder of 2013, Alpha Capital believes that a defensive posture is appropriate. Although it is anyone’s guess when the effects of the massive monetary policy taking place around the world will begin to hurt the markets, we can all agree that it is coming. There is still no real resolution to the fiscal problems in the U.S., and 11 Cyprus exposed more weakness in the Eurozone during the first quarter of the year. Despite these instabilities, bearish investors who have called for a correction have continued to be proven wrong as the S&P 500® Index continues to rise. Meanwhile, the emerging markets, as measured by the MSCI Emerging Markets Index, have lagged developed markets and the U.S., as measured by the MSCI EAFE and S&P 500® Indexes respectively, by a wide margin since the third quarter of 2012. Despite their lackluster performance recently, we believe the best growth prospects are still to be found in emerging and frontier economies. The most recent International Monetary Fund (“IMF”) report in April 2013 estimates that their growth will top 5% over the next few years, compared with 1-2% estimates for developed economies. While the U.S. equity markets look tempting to many investors as a perceived “safe haven”, we have diversified our equity positions with frontier markets and international small cap exposure, two areas in which we expect potentially significant alpha generation opportunities. We continue to take a negative view of the fixed income markets. As sectors such as high yield bonds and bank loans have seen large inflows from yield-hungry investors that have driven prices higher, we believe that price appreciation in these sectors may be limited in the coming year. An unconstrained bond strategy with the ability to take negative duration exposure in the event of rising interest rates seems, in our opinion, like the best place to be in the fixed income markets at this time. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should protect investors from downturns while offering the potential for capital appreciation in many different market environments. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers should perform well at any given time in an effort to help offset others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial. Currently, the Fund contains diversifiers such as MLPs and risk parity in addition to long-only and long-short equity strategies. We have been pleased with our performance over the past year and remain committed to the strategy of the Fund. Thank you for your continued confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will 12 bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Quasar Distributors LLC is also the distributor for the Hotchkis & Wiley Value Opportunities Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for 13 the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500 Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Morgan Stanley Capital International Europe, Australia, Far East Index (MSCI EAFE) is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 22 individual country indices that collectively represent many of the major developed world markets. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. The JPMorgan EMBI Global Diversified (EMBI Global Diversified) tracks total returns for U.S. dollar-denominated debt instruments issued by emerging markets sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobonds, but limits the weights of those index countries with larger debt stocks by only including specified portions of these countries’ eligible current face amounts outstanding. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. The MSCI Japan Index is an MSCI country Index designed to track the Japanese market. To construct a country index, every listed security in the market is identified. Securities are free float adjusted, classified in accordance with the Global Industry Classification Standard (GICS®), and screened by size, liquidity and minimum free float. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 14 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 – 3/31/13). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), 15 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2013 (Unaudited), Continued redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/12 3/31/13 (10/1/12 - 3/31/13) Actual Defensive Growth Fund Opportunistic Growth Fund Hypothetical (5% return before expenses) Defensive Growth Fund Opportunistic Growth Fund * Expenses are equal to an annualized expense ratio of 1.25% for both funds, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 16 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at March 31, 2013 (Unaudited) Defensive Growth Fund Opportunistic Growth Fund Percentages represent market value as a percentage of total investments. 17 Alpha Defensive Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value ALTERNATIVE FUNDS – 66.80% AQR Diversified Arbitrage Fund – Institutional Class $ BlackRock Emerging Markets Long/Short Equity Fund – Institutional Class Driehaus Active Income Fund DWS RREEF Global Infrastructure Fund – Institutional Class Osterweis Strategic Income Fund – Institutional Class PIMCO Real Return Fund – Institutional Class RiverNorth/DoubleLine Strategic Income Fund – Institutional Class Scout Unconstrained Bond Fund TFS Market Neutral Fund* TOTAL ALTERNATIVE FUNDS (Cost $19,294,017) EQUITY FUNDS – 8.21% Westwood Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $2,194,311) EXCHANGE-TRADED FUNDS – 7.26% SPDR Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $2,171,859) FIXED INCOME FUNDS – 16.97% TCW Emerging Markets Income Fund – Institutional Class Templeton Global Bond Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $4,965,823) MONEY MARKET FUNDS – 1.22% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.11%+ TOTAL MONEY MARKET FUNDS (Cost $359,176) Total Investments (Cost $28,985,186) – 100.46% Liabilities in Excess of Other Assets – (0.46)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 18 Alpha Opportunistic Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value ALTERNATIVE FUNDS – 69.56% AQR Risk Parity Fund – Institutional Class $ FAMCO MLP & Energy Income Fund – Institutional Class Hotchkis and Wiley Value Opportunities Fund – Institutional Class IVA Worldwide Fund – Institutional Class PIMCO Stockplus AR Short Strategy Fund – Institutional Class Rivernorth Core Opportunity Fund Robeco Boston Partners Long/Short Equity Fund – Institutional Class* Third Avenue Focused Credit Fund – Institutional Class Wasatch Frontier Emerging Small Countries Fund – Institutional Class TOTAL ALTERNATIVE FUNDS (Cost $24,595,184) EQUITY FUNDS – 23.43% Aston/River Road Independent Value Fund – Institutional Class* Grandeur Peak Global Opportunities Fund – Institutional Class Wasatch Emerging Markets Small Cap Fund The Weitz Funds – Partners III Opportunity Fund* TOTAL EQUITY FUNDS (Cost $7,865,056) EXCHANGE-TRADED FUNDS – 5.91% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $2,283,518) MONEY MARKET FUNDS – 1.45% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.11%+ TOTAL MONEY MARKET FUNDS (Cost $529,046) Total Investments (Cost $35,272,804) – 100.35% Liabilities in Excess of Other Assets – (0.35)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 19 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2013 (Unaudited) Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund ASSETS Investments, at value (cost $28,985,186 and $35,272,804, respectively) $ $ Receivables: Securities sold — Fund shares issued — Dividends and interest 48 Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Due to adviser Fund shares redeemed — Administration fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Pricing fees Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 20 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustee fees Miscellaneous Reports to shareholders Insurance expense Pricing fees (Note 4) Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 21 Alpha Defensive Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 22 Alpha Opportunistic Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 23 Alpha Defensive Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended January 31, 2011* March 31, 2013 Year Ended through (Unaudited) September 30, 2012 September 30, 2011 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income(3)(5) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return %(2) % -1.20 %(2) Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement(4) %(1) % %(1) After expense reimbursement(4) %(1) % %(1) Ratio of net investment income to average net assets: Before expense reimbursement(3) %(1) % %(1) After expense reimbursement(3) %(1) % %(1) Portfolio turnover rate %(2) % %(2) * Commencement of operations. Annualized. Not annualized. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. Does not include expenses of the investment companies in which the Fund invests. Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 24 Alpha Opportunistic Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended January 31, 2011* March 31, 2013 Year Ended through (Unaudited) September 30, 2012 September 30, 2011 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income/(loss)(3)(5) ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return %(2) % -8.00 %(2) Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement(4) %(1) % %(1) After expense reimbursement(4) %(1) % %(1) Ratio of net investment income to average net assets: Before expense reimbursement(3) %(1) )% )%(1) After expense reimbursement(3) %(1) % )%(1) Portfolio turnover rate %(2) % %(2) * Commencement of operations. Annualized. Not annualized. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. Does not include expenses of the investment companies in which the Fund invests. Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 25 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund (together, the “Funds”) are each a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The Funds, which are both diversified funds, began operations on January 31, 2011. The investment objective of the Defensive Growth Fund is to achieve capital preservation and the investment objective of the Opportunistic Growth Fund is to achieve long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on the Funds’ returns filed for open tax years 2011-2012, or expected to be taken in the Funds’ 2013 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody, and transfer agent fees. 26 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited), Continued Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. The Funds distribute substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. 27 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited), Continued Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Funds’ investments are carried at fair value. Equity securities, including exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share, determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date.Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. 28 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited), Continued When the Funds are unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Adviser and the Trust’s Valuation Committee. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities is not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2013: Defensive Growth Fund Level 1 Level 2 Level 3 Total Alternative Funds $ $ $
